Title: From George Washington to Benjamin Lincoln, 17 April 1782
From: Washington, George
To: Lincoln, Benjamin


                        
                            Dear Sir
                            Head Quarters Newburgh 17th Aprl 1782
                        
                        I have been favord with yours of the 9th.
                        The same Observations I think will apply to Colo. Sheldons Requisition, as were made to you in mine of the
                            12th—respectg Colo. Armands Corps—If the Circumstances of the Campaign (wch are yet to be known) should require the full
                            Compliment of Horse, we shall be as able perhaps to procure them some Time hence as at present. I am &c.
                        
                            G.W.
                        
                    